Motion Granted; Dismissed and Memorandum Opinion filed March 26, 2019




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00007-CV

                      DINA LOUISE GALICIA, Appellant

                                         V.
                      STEPHEN A. MCDANIEL, Appellee

                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-82258

                          MEMORANDUM OPINION


      This appeal is from a judgment signed December 3, 2018. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On February 7, 2019, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). On March 4, 2019, appellee
filed a motion to dismiss the appeal for want of prosecution.

      Appellant has not provided this court with proof of payment for the record or
otherwise responded to this court’s February 7, 2019 notice or appellee’s motion.
Accordingly, appellee’s motion is granted, and the appeal is ordered dismissed for
want of prosecution.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2